OPINION — AG — THE FACT THAT A WATER PLANT AND SYSTEM AND SEWAGE SYSTEM BEING CONSTRUCTED IN ONE OF THE STATE PARKS CONTROLLED AND OPERATED BY THE OKLAHOMA PLANNING AND RESOURCES BOARD WOULD SERVE VARIOUS RECREATIONAL FACILITIES IN SAID PARK, ALL OF THE INCOME AND REVENUES FROM WHICH HAVE "UNDER THE PROVISIONS OF 74 O.S.H. 356.1, 74 O.S.H. 356.20, AS AMENDED, AND THE "SELF LIQUIDATING" STATE PARK IMPROVEMENT BONDS ISSUED THEREUNDER BY THE OKLAHOMA PLANNING AND RESOURCES BOARD BEEN PLEDGED TO THE PAYMENT OF SUCH BONDS AND THE INTEREST THEREON, WOULD NOT PRECLUDE THE PAYMENT OF A PART OF THE COST OF THE CONSTRUCTION OF SUCH WATER PLANT AND SYSTEM AND SEWAGE SYSTEM FROM GENERAL REVENUE FUND MONEYS APPROPRIATED FOR THE EFFECTIVE AND EFFICIENT OPERATION OF THE STATE PARK SYSTEM. CITE: 74 O.S.H. 356.2, 74 O.S.H. 356.6, ARTICLE X, SECTION 23 (JAMES C. HARKIN)